Citation Nr: 1750563	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  17-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to service connection for lipoma of the scalp.

4.   Entitlement to service connection for plantar warts.

5.  Entitlement to service connection for a diabetes mellitus, to include as due to herbicide exposure.	

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for headaches.
 
10.  Entitlement to a higher evaluation than 30 percent for posttraumatic stress disorder (PTSD).  

11.  Entitlement to a higher evaluation than 10 percent for tinnitus.

12.  Entitlement to a compensable evaluation for bilateral hearing loss.

13.  Entitlement to a compensable evaluation for restrictive ventilator defect.

14.  Whether an effective date earlier than January 15, 2014 is warranted for entitlement to service connection for restrictive ventilator defect.

15.  Whether an effective date earlier than August 22, 2011 is warranted for entitlement to service connection for PTSD.

16.  Whether an effective date earlier than August 22, 2011 is warranted for entitlement to service connection for tinnitus.

17.  Whether an effective date earlier than August 22, 2011 is warranted for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from February 1975 to June 1979, April 1971 to June 1975 and June 1979 to February 1988.  His character of service was dishonorable for the period from June 1979 to February 1988.  In an April 1989 administrative decision, VA determined that the Veteran's discharge for the period of service from June 1979 to February 1988 was considered to be a bar to Veterans Administration benefits.  The decision also noted that basic eligibility existed on the conditional period of service from April 1971 through June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, eye disability, lipoma of the scalp, plantar warts, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, sleep apnea, and headaches, as well as entitlement to a higher evaluation for PTSD, hearing loss, and restrictive ventilator defect, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for restrictive ventilator defect on January 15, 2014.  

2.  The Veteran filed an informal claim for service connection for PTSD on 
August 22, 2011 and subsequently filed a formal claim for PTSD in November 2011.  

3.  The Veteran filed an informal claim for service connection for hearing loss on August 22, 2011 and subsequently filed a formal claim for hearing loss in November 2011.  

4.  The Veteran filed an informal claim for service connection for tinnitus on August 22, 2011 and subsequently filed a formal claim for tinnitus in November 2011.  

5.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 15, 2014, for the grant of service connection for restrictive ventilator defect have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to August 22, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date prior to August 22, 2011, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date prior to August 22, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  Tinnitus is assigned the maximum schedular rating of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in December 2011 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the claims for earlier effective dates and a higher evaluation for tinnitus, the duties to assist and notify under 38 U.S.C.A. §§ 5102, 5103, 5103A are not applicable because these claims cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Earlier Effective Dates

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110 (b)(1)(West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2016).  An informal claim must be written and it must identify the benefit being sought. 

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record. 

Earlier effective date for restrictive ventilator defect

The Veteran filed his claim for restrictive ventilator defect on January 15, 2014.  

There is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for restrictive ventilator defect prior to the January 15, 2014 claim.  

Neither the Veteran nor his representative has submitted any evidence or argument indicating, in any way, that an effective date prior to January 15, 2004 was warranted.  

Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is January 15, 2014, the date of receipt of the Veteran's claim of entitlement to service connection for restrictive ventilator defect.

Earlier effective date for PTSD, tinnitus and hearing loss

On August 22, 2011, the Veteran filed an informal claim for benefits for diabetes mellitus, low back condition, peripheral neuropathy, PTSD, tinnitus and hearing loss.  Within a year of filing this informal claim, the Veteran filed a formal claim in November 2011 for several disabilities including PTSD, bilateral hearing loss and tinnitus.  Service connection for PTSD, bilateral hearing loss and tinnitus was granted in a September 2013 rating decision and an effective date of November 17, 2011 was assigned.  Despite this, in the codesheet, an effective date of August 22, 2011 was assigned, which is the correct effective date for these disabilities.  

Neither the Veteran nor his representative has submitted any evidence or argument indicating, in any way, that an effective date prior to August 22, 2011 was warranted.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for PTSD, tinnitus or hearing loss prior to the August 22, 2011 informal claim.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is August 22, 2011, the date of receipt of the Veteran's informal claim for PTSD, hearing loss and tinnitus.


Tinnitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The Veteran has requested a higher evaluation than 10 percent for tinnitus.  The RO denied the Veteran's request because under diagnostic code 6260 the maximum evaluation for tinnitus is 10 percent.  The Veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426   (1994).


ORDER

Entitlement to an effective date earlier than January 15, 2014, for the grant of service connection for restrictive ventilator defect, is denied.

Entitlement to an effective date earlier than August 22, 2011, for the grant of service connection for PTSD, is denied.

Entitlement to an effective date earlier than August 22, 2011, for the grant of service connection for bilateral hearing loss, is denied.

Entitlement to an effective date earlier than August 22, 2011, for the grant of service connection for tinnitus, is denied.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.



REMAND

Social Security Administration records

In the September 2016 Review Posttraumatic Stress Disorder (PTSD) Disability Benefits Questionnaire, the private examiner noted that the Veteran began receiving Social Security Disability Income (SSDI) in 2012 for his physical and mental difficulties.  The Veteran's current VA appeal involves both physical and mental disabilities.  Therefore, records from the Social Security Administration (SSA) could be relevant to the Veteran's VA claims and an attempt should be made to obtain these records.  No SSA records are currently included in the record.  

Peripheral Neuropathy of upper and lower extremities

VA treatment records noted that the diagnoses of diabetic neuropathies, peripheral neuropathy and cervical radiculopathy.  See July 2011, December 2011, August 2012, and November 2013 VA treatment records.  The issue of diabetes mellitus is included in this remand.  The Veteran's peripheral neuropathy also could be related to his back disability which is being remanded for further development.  The Board finds that the Veteran's claims for neuropathy and his back disability or diabetes mellitus disability are inextricably intertwined, and therefore will be addressed together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Sleep apnea

The Veteran and his attorney claim that obstructive sleep apnea (OSA) is due to service or due to or aggravated by his service-connected PTSD.  The Veteran received a VA examination in July 2014.  The examiner opined that it was less likely as not that his OSA incurred in or was caused by the claimed in-service injury, event or disease.  The examiner explained that his OSA was not due to potential asbestos exposure.  Asbestos exposure has not been shown to be the cause of obstructive sleep apnea (OSA).  The Veteran also received a private examination in December 2016.  The examiner opined that the Veteran's OSA was caused by his PTSD.  She noted that he was unable to tolerate wearing the CPAP more than 3 times a week because it made him feel anxious and uncomfortable which led to daytime somnolence, irritability, decreased focus, the need to nap on a daily basis and exacerbation of his psychiatric impairments.  The Veteran reported that when his PTSD is exacerbated he experiences a higher incident of sleep disturbance.  The examiner noted that psychiatric disorders are commonly associated with OSA and that there is a higher prevalence of OSA diagnosis in subject with PTSD compared to subjects without PTSD.  The examiner noted co-morbidity of these two conditions.  The examiner opined that it was as likely as not that his depressive disorder aided in the development of OSA and has permanently aggravated his OSA.  The examiner referring to depressive disorder and not PTSD in her opinion appears to have made a typographical error in her opinion.  Furthermore, the rationale provided by the examiner notes a co-morbidity of these conditions.  A co-morbidity of two conditions does not necessarily mean that one is caused or aggravated by the other.  Furthermore, the examiner noted that the Veteran's OSA symptoms exacerbated his psychiatric impairments.  The examiner reiterating the Veteran's reported that when his PTSD was exacerbated, he experienced a higher incidence of sleep disturbances, but the examiner did not explain whether these sleep disturbances were symptoms of OSA.  The rationale provided by the examiner appears to suggest that the Veteran's OSA aggravates his PTSD and not the other way around.  Further clarification is needed.  Therefore, the Board finds that a new examination is needed.  

Headaches

With respect to the need for a medical examination regarding a headache disorder, the claims file shows that the Veteran reported having headaches during the appeal period.  See November 2013 VA treatment record.  Service treatment records show treatment for headaches in May 1971.  In his claim, the Veteran claimed that his headaches are related to service.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.

VA treatment records

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at a VA medical facility on December 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and take appropriate steps to obtain all relevant records associated with the Veteran's claim for SSDI and benefits received.  If the records do not exist or are otherwise unavailable, such must be certified in writing.  The evidence suggests that he began receiving benefits from SSA in 2012.

2.  Obtain copies of VA records pertaining to any relevant treatment the Veteran has received since December 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA sleep apnea examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current sleep apnea disabilities.  Then, with respect to such diagnosed disability, the physician should render the following opinions:

a.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep apnea disability is the result of disease or injury incurred in or aggravated by service.

b.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep apnea disability is caused by his service-connected PTSD.  

c.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep apnea disability is aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.

d.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the sleep apnea disability is caused or aggravated (permanently worsened beyond normal progression) by any other service-connected disabilities.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

The examiner's attention is directed to the July 2014 and December 2016 examination reports.
If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA neurological examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current headache disabilities.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


